Citation Nr: 1724994	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2010 for the grant of service connection for specific phobias, diagnosed as claustrophobia and aquaphobia.  

2.  Entitlement to a rating in excess of 30 percent for specific phobias, diagnosed    as claustrophobia and aquaphobia. 

3.  Entitlement to service connection for a headaches disorder, to include as secondary to service-connected specific phobias.  

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 22, 1966 to December 1, 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 30 percent for specific phobias, entitlement to service connection for headaches, and whether new and material evidence has been received to reopen the previously denied claim for PTSD are addressed in the REMAND portion of the decision below and are REMANDED    to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 21, 2011 correspondence the Veteran withdrew from appellate review his claim of entitlement to an effective date earlier than March 8, 2010 for the grant     of service connection for specific phobias, diagnosed as claustrophobia and aquaphobia.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an effective date earlier than March 8, 2010 for the grant of service connection for specific phobias, diagnosed as claustrophobia and aquaphobia, have been met.        38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a June 21, 2011 correspondence the Veteran stated that he wished to remove his effective date claim as one of the issues pending review.  He further noted that the effective date of the claim was corrected per the amended rating decision so the issue was now moot.  

With respect to withdrawal of claims generally, the Board notes that the "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and      done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.  Hanson, 9 Vet. App. at 32.  Such withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2) (2016).

Here, the Veteran's June 21, 2011 correspondence is clear in its meaning.  The Veteran explicitly and unambiguously asked VA to "remove" the earlier effective date claim from appellate review and noted that the claim was "moot" because         the amended rating decision had corrected the date of claim.  Moreover, the RO acknowledged the Veteran's withdrawal in an August 23, 2011 notification letter.  Neither the Veteran nor his representative contested the RO's characterization of the June 21, 2011 correspondence as a withdrawal of the appeal.  In light of the above, there can be no question as to the intended effect of that correspondence.  Thus, the Board finds that the Veteran withdrew his claim for an earlier effective date on June 21, 2011.  Although VA erroneously included the issue on the May 2013 statement    of the case, when the appeal was withdrawn on June 21, 2011, it ceased to exist.  Hanson, 9 Vet. App. at 32.  

As there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on this issue, and the appeal is dismissed. 


ORDER

The appeal as to the issue of entitlement to an effective date earlier than March 8, 2010 for service connection for specific phobias, diagnosed as claustrophobia and aquaphobia, is dismissed.


REMAND

While further delay is regrettable, additional development is required.

There are outstanding VA treatment records.  The most recent VA treatment records obtained by the RO are dated in April 2011.  However, an August 2, 2016 treatment record submitted by the Veteran noted that VA nurse practitioner, M. E. S., had been treating the Veteran since June 2011.  While the Veteran submitted excerpts of VA treatment records dated subsequent to April 5, 2011, the records do not appear to be complete records for the period from April 6, 2011 to August 2, 2016.  Accordingly, on remand all outstanding VA treatment records dated since April 6, 2011 should be associated with the claims file. 

At his September 2016 hearing, the Veteran testified that his phobia symptoms had worsened.  The Board notes that the Veteran's last psychiatric examination was in March 2011.  In light of the Veteran's assertion and the fact it has been more than six years since his last VA examination, on remand the Veteran should be provided a contemporaneous VA mental disorders examination.  

With regard to his claim for service-connection for headaches, the Veteran has asserted that his headaches are secondary to his service-connected specific phobias.  The May 2011 VA examination report did not address this theory of entitlement.  In light of the above, an addendum opinion is warranted. 

With regard to whether new and material evidence has been received to reopen the previously denied claim for PTSD, an April 2011 rating decision granted service connection for specific phobias.  Although the rating decision did not expressly deny the Veteran's petition to reopen his claim for PTSD, the rating decision constitutes   an implicit denial.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (holding that the key inquiry for whether an issue has been implicitly denied is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for    the disability asserted in his pending claim).  In April 2011, the Veteran filed a timely notice of disagreement with the implicit denial of his petition to reopen his claim for PTSD.   To date, a statement of the case (SOC) has not been issued addressing this issue.  Accordingly, a remand of this claim for issuance of an SOC is warranted. See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since April 5, 2011.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to assess the current severity of his service-connected phobia disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should address all symptomatology of the Veteran's phobia disorder and address the impact on his occupational and social functioning.

If the Veteran is diagnosed with a distinct psychiatric disorder that is unrelated to his phobia disorder, the examiner should detail, to the extent possible, which psychiatric symptoms are attributable to the Veteran's service-connected phobia disorder and which symptoms are attributable to any other diagnosed psychiatric disorder.  The examiner should also, to the extent possible, distinguish the occupational and social impairment caused by the Veteran's service-connected phobia disorder from that caused by any other diagnosed psychiatric disorder.

4.  Schedule the Veteran for a VA headache examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Following review        of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disorder is caused by his service-connected specific phobias?  Please explain why or why not. 

b. If not caused by his service-connected specific phobias, is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disorder is chronically worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected specific phobias.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the headache disability.  The examiner should provide a rationale for the opinions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

6.  Issue a statement of the case addressing whether new and material evidence has been received to reopen the previously denied claim for PTSD, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


